Citation Nr: 0007660	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether the reduction of the evaluation for the veteran's 
service-connected somatization disorder from 70 percent to 
50 percent, effective June 1, 1998, was proper.

2. Entitlement to an increased evaluation for service-
connected somatization disorder.

3. Entitlement to compensation for dysphagia secondary to 
nasogastric tube placement, under the provisions of 38 
U.S.C. § 1151 (West 1991 & Supp. 1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 70 percent evaluation for 
service-connected somatization disorder.  The veteran has 
also perfected an appeal to the May 1996 rating decision, 
which found that the claim for compensation for dysphagia 
secondary to nasogastric tube placement under the provisions 
of 38 U.S.C. § 1151 was not well grounded.  The veteran has 
also appealed the March 1998 rating decision, which decreased 
the evaluation for service-connected somatization disorder 
from 70 percent to 50 percent, effective June 1, 1998.  


FINDINGS OF FACT

1. The evidence of record does not clearly warrant the 
conclusion that sustained improvement has been 
demonstrated in the veteran's service-connected 
somatization disorder, sufficient to warrant a reduction 
in compensation evaluation. 

2. The veteran's service-connected somatization disorder is 
manifested by anxiety, depression, inability to establish 
and maintain personal and social relationships, and 
exacerbation of his physical systems with minimal 
emotional provocation. 

3. The veteran's gastroesophageal disorder, manifested by 
dysphagia, was a result of the placement of a feeding tube 
during VA hospitalization in 1994.


CONCLUSIONS OF LAW

1. Reduction of the veteran's evaluation for service-
connected somatization disorder with anxiety and 
depression from 70 to 50 percent, effective June 1, 1998, 
was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344(a) (1999); 38 C.F.R. § 4.130, Diagnostic 
Code 9421 (effective Nov. 7, 1996).  

2. The criteria for an evaluation in excess of 70 percent for 
service-connected somatization disorder with anxiety and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.132, Diagnostic Code 9502 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9421 (effective Nov. 7, 1996).

3. Compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for gastroesophageal disorder, manifested by 
dysphagia, are warranted.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction and Evaluation of Service-Connected Somatization 
Disorder

I. Factual Background

By decision in May 1991, the Board granted service connection 
for a psychiatric disorder.  By rating decision in December 
1991, the RO awarded a 70 percent evaluation for somatization 
disorder, effective May 3, 1989.  

During the veteran's hospitalization from January to June 
1994, a previous history of multiple medical problems, 
resulting in severe debility was reported.  The records noted 
that the veteran lived with his wife and had retired twelve 
years previous from his employment as a meat cutter.  At the 
time of admission, the veteran was found to have a urinary 
tract infection and staphylococcal bacteremia.  His 
subsequent treatment course was complicated by sepsis, 
endocarditis, psoas abscess, L4 compression fracture, and 
osteomyelitis.  

On initial home health care visit in June 1994, the 
registered nurse practitioner noted problems including 
neurotic stomach disorder with 45-year history of diarrhea, 
nausea and vomiting, chronic pancreatitis with associated 
malabsorption syndrome.  A progress note in July 1994 noted 
frequent crying spells, unrelated to pain.  An impression of 
depression with difficulty sleeping, crying, and decreased 
appetite was noted.  Continued home health care reports noted 
continuing anxiety and depression of varying degree dependent 
on the veteran's physical condition.  Increases in anxiety 
were also attributed to visits from people, other than his 
wife/caregiver, and with leaving the home.  The veteran's 
spouse's notes indicated that the veteran experienced 
frustration, unhappiness, and agitation due to his inability 
to recover from his physical problems.  Home health care 
notes indicated that the veteran, at times, looked forward to 
visits, and was able to go out with his family on a few 
occasions.  The veteran was taking medication for depression 
throughout his home health care treatment with varying 
success.  

In his notice of disagreement, received in March 1995, the 
veteran stated that he required constant care from his family 
and had been housebound since leaving the VA hospital in June 
1994.  He stated that his thinking and reasoning were 
so affected as to require his spouse to assist him in 
preparing the notice of disagreement.  In a VA Form 9, 
received in February 1996, the veteran stated that his 50-
year bout with constant diarrhea had improved, due to the 
rest afforded to his stomach and intestines by his liquid 
diet for 1994 and 1995.  The veteran stated that his wife 
dressed him, fixed his food and medicines, drove him to the 
doctor, and kept a daily record of his health.  

By rating decision in August 1997, the RO proposed to 
decrease the veteran's evaluation for service-connected 
somatization disorder to 30 percent, as "the veteran's 
service-connected psychiatric disorder has been over-
evaluated for some time now."  By rating decision in March 
1998, the RO decreased the evaluation to 50 percent, 
effective June 1, 1998.  

By letter, dated in September 1997, B.B., M.D., reported that 
the veteran had been followed by the VAMC Home-Based Primary 
Care Program (HBPC) since June 1994.  During the initial HBPC 
evaluation, the veteran was diagnosed with a generalized 
anxiety disorder, which was treated with both pharmacological 
and behavioral approaches.  Dr. B.B. noted that the veteran's 
anxiety manifested as severe diarrhea, which in conjunction 
with his acute illness, significantly compromised his 
nutritional status.  Dr. B.B. reported that the veteran's 
diarrhea persisted in a somewhat less severe status and the 
veteran began to demonstrate more behavioral problems related 
to anxiety, including sleep disturbance, decreased social 
interaction, and withdrawal from previous social activities.  
Dr. B.B. stated that while the veteran's functional status 
had improved, he required additional treatment for 
depression.  The veteran had increased involvement with his 
family and had been able to enjoy some of that time, but his 
social interactions were still limited, he had not resumed 
previous active church involvement, and he made only very 
limited contact with those outside the family.  Dr. B.B. 
noted that even planned family contacts were limited or 
refused on a fairly regular basis secondary to anxiety.  

Dr. B.B. opined that the veteran continued to suffer from a 
significant anxiety disorder with depression, which had also 
been labeled neurotic stomach disorder, somatization 
disorder, chronic diarrhea, and dysfunctional bowel disease.  
Dr. B.B. stated that although the veteran's physical symptoms 
had been mediated, he still had exacerbation of his physical 
systems with minimal emotional provocation and experienced 
ongoing impairment of personal and social relationships and 
required continued support for oversight of his medical 
management in the home.  

A VA examination for mental disorders was conducted in 
November 1997, and the examiner noted review of the veteran's 
claims file and VAMC records.  The examiner noted that the 
veteran was admitted to VAMC Home-Based Primary Care (HBPC) 
in June 1994, with diagnoses of anxiety and depression, 
following protracted hospitalization.  The examiner stated 
that the veteran appeared to have somatization disorder with 
a history of many somatic complaints not fully explained by a 
general medical condition, including pain in the head, neck, 
abdomen, rectum, and extremities, with diarrhea being the 
most bothersome of his somatic complaints.  The examiner 
noted that the veteran's diarrhea had improved since 1991 and 
the veteran reported five-to-six bowel movements per day, as 
opposed to reports of four bowel movements an hour in 1991.  
The veteran complained of frequent bouts of anxiety and 
depression with symptoms of worry, nervousness, heart 
pounding, fatigue, loss of interest, difficulty 
concentrating, and difficulty sleeping.  The veteran had been 
unemployed since 1982 due to his medical conditions.  
The veteran's social contacts were limited to contacts with 
family.  The veteran's spouse stated that not many friends 
would come over, as the veteran did not want to visit.  The 
veteran reported uneasiness with other adults and was more 
comfortable talking to children.  He stated that he had a 
good relationship with his spouse, children, and 
grandchildren.  

Mental status examination revealed the veteran to look 
depressed, but not suicidal.  The examiner provided diagnoses 
of somatization disorder and anxiety disorder not otherwise 
specified (with clinically significant symptoms of anxiety 
and depression).  A global assessment of functioning (GAF) 
rating of 41-45 was reported.  The examiner stated that the 
veteran had significant fluctuations in his somatic symptoms, 
mood, and cognitive functioning.  Part of the veteran's 
anxiety and depression was very likely a response to the 
psychosocial stress of having multiple medical problems, and 
part of his anxiety and depression may be directly related 
physiologically to some of his medical problems (such as his 
cardiovascular problems).  The examiner further stated that 
part of the veteran's anxiety and depression was associated 
with his somatization disorder.  The examiner reported that 
it was not possible to identify how much of the anxiety and 
depression was associated with each potential causal factor.  

By letter, dated in May 1998, Dr. L.V. stated that the 
veteran had been followed at the VAMC for several years for 
chronic lower spine osteomyelitis, 40-year history of chronic 
intractable debilitating diarrhea multiple times per day, 
"neurotic stomach disorder," coronary artery disease, 
severe gastroesophageal reflux disease requiring multiple 
esophageal dilatations, moderate mitral valve prolapse, 
congestive heart failure, unstable gait secondary to chronic 
back pain and osteoarthritis, incontinence, depression, 
chronic B-12 deficiency, and visual impairment from bilateral 
cataracts.  Dr. L.V. stated that the veteran was clinically 
debilitated as a result of his multiple medical problems and 
needed help performing activities of daily living including 
bathing, cooking, driving, and reading.  Dr. L.V. concluded 
that even with aggressive continued medical care, the 
veteran's functional improvement was unlikely.  

II. Analysis

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him, within the confines of 38 C.F.R. § 3.114(a) 
(1999).  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the August 1997 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and 
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9502 
(1996). 

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger  hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9421 (effective Nov. 7 1996).

As noted above, effective June 1, 1998 the RO reduced the 
evaluation of the veteran's service-connected somatization 
disorder to 50 percent, as the RO determined that the 
veteran's condition was being over-evaluated.  Evaluations 
of diseases subject to temporary or episodic improvement 
including psychotic and psychoneurotic reactions, will not be 
reduced on any one examination, except in instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement ahs been demonstrated.  38 C.F.R. § 
3.344(a) (1999).  As the reduction was implemented after the 
revision of the Schedule, the propriety of the reduction is 
determined using only the Schedular criteria that became 
effective November 7, 1996.  

The Board finds no basis in the record for a reduction of the 
evaluation for the veteran's service-connected somatization 
disorder.  Although, as noted by the RO, some improvement was 
noted during the veteran's recovery period following 
hospitalization in 1994, the Board notes that for every 
report that the veteran was feeling better, there was a 
report noting that the veteran had had a "bad day" or 
"bad weekend" due to his anxiety, depression, and other 
symptomatology of his somatization disorder.  The veteran 
maintained relationships with his family almost exclusively, 
and Dr. B.B. noted that even these relationships were 
strained and the cause of some anxiety.  The record noted 
that prior to his hospitalization, the veteran was very 
involved with his church, but presently attended church only 
a few times a year.  Although the veteran was successfully 
able to go on a few outings and vacations in the years since 
his hospitalization, these minimal social interactions are 
more closely analogous with the criteria for an evaluation of 
70 percent under the Schedule.  The veteran's anxiety and 
depression affects his ability to function independently, due 
to the physical manifestations of his somatization disorder.  
Dr. B.B. noted that the veteran continued to suffer from 
significant anxiety disorder with depression and had an 
exacerbation of his physical systems with minimal emotional 
provocation.  

The Board notes that since only one VA examination was 
conducted prior to the reduction of the veteran's benefits, a 
reduction is proper only if the record "clearly" supports 
the conclusion that sustain improvement has occurred.  See 38 
C.F.R. § 3.344(a).  The Board finds that although some 
improvement has been shown, the veteran's disability 
continues to cause severe impairment in the veteran's ability 
to establish or maintain effective relationships and causes 
deficiencies in his family relations and his previous social 
outlets.  The evidence of record does not clearly show the 
kind of sustained improvement that would warrant a reduction 
of the veteran's evaluation, particularly in light of the 
opinion of Dr. B.B. that even minimal emotional provocation 
causes an exacerbation of his symptomatology.  

The Board must now address whether the veteran is entitled to 
an evaluation in excess of 70 percent.  The Board notes that 
the veteran's claim for an increased evaluation arises from 
an appeal of a December 1994 rating decision and the Board 
must consider whether an increased evaluation was warranted 
at any time during that period.  The Board finds that the 
evidence preponderates against an evaluation in excess of 70 
percent for the veteran's service-connected somatization 
disorder.  Although the veteran's social contacts are very 
limited, the veteran has maintained relationships with his 
spouse, children and grandchildren.  The veteran has not been 
employed since 1982 at the age of 65, and the record is not 
clear as to which of his physical disabilities led to his 
retirement.  The Board notes that the veteran suffers from 
numerous physical disabilities, none of which has been 
granted service connection and few of which are symptomatic 
of his service-connected psychiatric disorder.  However, the 
record does not contain any medical opinion that the veteran 
is demonstrably unable to obtain or retain employment due to 
his psychiatric disability only.  The veteran does not 
demonstrate the types of symptomatology enumerated in the 
current Schedule for a 100 percent evaluation, except for 
inability to perform activities of daily living.  The Board 
notes that it appears that this inability results from the 
veteran's physical disabilities and not his service-connected 
psychiatric disability, but assuming arguendo that such is 
symptomatic of his service-connected psychiatric disability, 
the inability to perform activities of daily living is only 
one of several enumerated criteria for an evaluation of 100 
percent under the current Schedule.  The evidence of record 
preponderates against a finding of total occupational and 
social impairment and the veteran's symptomatology more 
closely approximates the criteria for an evaluation of 
70 percent under both the old and current Schedules.  


Compensation for Dysphagia under Section 1151

III. Factual Background

The veteran was hospitalized from January to June 1994.  
During hospitalization, the veteran had difficulty with 
nausea and vomiting.  Esophagus rapid sequence films in March 
1994 revealed the following:  1) Small hiatal hernia and 
gastroesophageal reflux; 2) No mucosal irregularity to 
suggest esophagitis; 3 Motility demonstrating tertiary 
activity of the esophagus; and 4) Prominent osteophytes in 
both the cervical and thoracic spine with displacement of the 
cervical esophagus anteriorly, but no evidence of 
obstruction.  Home health care notes in July 1994 noted 
complaints of gagging sensation with eating difficulty 
swallowing.  

An ENT clinic note in August 1994 noted that while 
hospitalized, the veteran developed dysphagia and was placed 
on a Dobbhoff tube.  The veteran reported dysphagia since 
that time.  The examiner provided an assessment of dysphagia 
secondary to granulation tissue and partial obstruction 
related to irritation from the Dobbhoff.  

The veteran was again hospitalized in August 1994 with severe 
epigastric pain following placement of a percutaneous 
endoscopic gastrostomy (PEG) tube.  The hospital discharge 
summary noted that the PEG tube was placed due to granulation 
tissue in the oropharynx and esophagus secondary to 
nasogastric tube.  An esophagogastroduodenoscopy (EGD) 
performed during hospitalization showed distal esophagitis.  
Nausea and vomiting were noted again in December 1994.  
An outpatient treatment record in December 1994 reported an 
assessment of dysphagia with both mechanical and motility 
disorder factors.  In January 1995, the veteran was again 
seen in the ENT clinic for follow-up for granulation tissue 
in his throat.  An esophagus rapid sequence film test was 
conducted in January 1995.  The following impressions were 
noted:  1) Abnormal swallow with penetration to cords but no 
aspiration; 2) Esophageal dysmotility with break up of 
primary stripping wave, with no reflux; 3) Tapered segment of 
distal esophageal; 4) Probable small esophageal web at the 
level of C6; and 5) Prominent osteophytes at C6-7 indent 
posterior esophagus, but are not obstructive to flow of 
barium.  Gastroesophageal reflux was noted beginning in 
February 1995.  

In March 1995, the veteran stated that he developed an 
infection in his throat due to the feeding tube in place 
since August 1994.  In July 1995, the veteran was referred 
for esophageal stricture with complaints of dysphagia.  The 
distal esophageal stricture was dilated in August 1995.  

The veteran was hospitalized in January 1996 with diagnoses 
of, inter alia, gastroparesis/esophageal dysmotility.  

In his VA Form 9, substantive appeal, received in February 
1997, the veteran stated that during the six months that the 
Dobbhoff tube was in place, he developed an inflammation and 
infection of his throat and the tube had to be removed.  
He reported that a "gut" tube was inserted into his stomach 
for continuation of his liquid diet.  This tube was removed 
in February 1996, and prior to that date, the veteran had 
been unable to eat regular foods.  

A VA outpatient treatment record in December 1997 noted that 
the veteran was status post esophageal dilatation with no 
current dysphagia reported.  In January 1998, the veteran 
reported difficulty swallowing.  The examiner recommended an 
EGD with dilatation.  The test was performed in March 1998 
and reported indications of dysphagia with gastroesophageal 
reflux disorder related stricture.  A polyp in the antrum was 
noted and an impression of stricture in the lower esophagus 
was provided.  

By letter, received in May 1998, L.V., M.D., stated that the 
veteran had been followed at the VA medical center (MC) for, 
inter alia, severe gastroesophageal reflux disease requiring 
multiple esophageal dilatations.  The veteran was again 
hospitalized in April 1999 and a diagnosis of esophageal 
stricture was again noted.  

IV. Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient 
to warrant compensation in the absence of proof that it was 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995, with no showing of 
negligence required.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The record contains numerous treatment records for complaints 
of dysphagia, gastroesophageal reflux, and esophageal 
stricture.  The veteran's records further note that a 
Dobbhoff tube was placed during hospitalization in early 1994 
and was later removed and replaced with a PEG tube.  Finally, 
the ENT clinic note from August 1994 noted that the veteran's 
dysphagia was secondary to granulation tissue and partial 
obstruction related to irritation from the Dobbhoff tube.  

Based on the clinical records and the veteran's statements, 
the Board finds that the veteran's claim for compensation for 
dysphagia, under the provisions of 38 U.S.C. § 1151, is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains complete 
hospitalization records from the pertinent period, as well as 
home health care notes, and outpatient treatment records 
since hospitalization.  The veteran has not identified any VA 
or private treatment of gastroesophageal disorder, which has 
not been requested or obtained.  The representative has 
requested that the Board proceed with a decision in this 
appeal.  It appears that all possible development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence does not preponderate 
against the veteran's claim that he suffered an injury as a 
result of hospitalization or medical or surgical treatment.  
The Board notes that prior to the veteran's hospitalization 
in early 1994, the record contains no complaints or diagnoses 
of dysphagia, gastroesophageal reflux, or esophageal 
stricture.  These complaints did not begin until after the 
placement of the Dobbhoff tube during hospitalization in 
1994.  Following hospitalization, the veteran was unable to 
eat solid food for more than a year.  The VA ENT physician in 
August 1994 attributed the veteran's dysphagia to irritation 
from the Dobbhoff tube.  Although the record contains 
notations of cervical vertebrae intrusion on the esophagus, 
there is no conclusive finding that such was the cause of the 
veteran's dysphagia or other gastroesophageal symptomatology.  
Such notations of the possibility of other causation are not 
sufficient to outweigh the opinion of the VA ENT physician.  


ORDER

Reduction of the evaluation of the veteran's service-
connected somatization disorder effective June 1, 1998, was 
not proper.  

Entitlement to an evaluation in excess of 70 percent for 
service-connected somatization disorder with anxiety and 
depression is denied.  


Entitlement to compensation for a gastroesophageal disorder, 
manifested by dysphagia, is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

